 


Exhibit 10.56
 
LIFE TECHNOLOGIES CORPORATION
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
 
                                                  MARK  STEVENSON                
(the “Participant”) has been granted an award (the “Award”) pursuant to the Life
Technologies Corporation 2009 Equity Incentive Plan (the “Plan”) consisting of
one or more rights (each such right being hereinafter referred to as a
“Restricted Stock Unit”) to receive in settlement of each such right one (1)
share of Stock of Life Technologies Corporation, as follows:


Date of Grant:
04/01/2011
 
Number of Restricted Stock Units:
75060
 
 
Vesting Date:
The date which is described below; provided, however, that if the NASDAQ is not
opened on such date, then the Vesting Date shall be next day the NASDAQ is open.
 
Vesting:
The number of Vested Restricted Stock Units shall be determined as follows,
provided the Participant’s Service has not terminated prior to such date:




 
Anniversary of Date of Grant
 
Vested Percentage (Cumulative)
   
1st
 
25%
   
2nd
 
50%
   
3rd
 
75%
   
4th
 
100%
 



By electronically accepting this document, the Company and the Participant agree
that the Award is governed by this Notice, the provisions of the Plan, and the
Restricted Stock Units Agreement attached to and made a part of this document,
including any applicable Addendum or Supplement thereto. The Participant
acknowledges receipt of copies of the Plan and Restricted Stock Unit Agreement,
represents that the Participant has read and is familiar with its provisions,
and hereby accepts the Award subject to all of its terms and conditions.
 
ATTACHMENTS:
1.    Life Technologies Corporation 2009 Equity Incentive Plan, as amended to
the Date of Grant
 
 
2.    Restricted Stock Units Agreement (U.S.)



Electronic Signature: Signed Electronically


Acceptance Date: 04/19/2011


 

 
1

--------------------------------------------------------------------------------

 

LIFE TECHNOLOGIES CORPORATION
 
RESTRICTED STOCK UNITS AGREEMENT
 
(U.S.)
 
    Life Technologies Corporation has granted to the individual (the
“Participant”) named in the Notice of Grant of Restricted Stock Units (the
“Notice”) to which this Restricted Stock Units Agreement (the “Agreement”) is
attached an award of Restricted Stock Units (the “Award”) upon the terms and
conditions set forth in the Notice and this Agreement. The Award has been
granted pursuant to and shall in all respects be subject to the terms and
conditions of the Life Technologies Corporation 2009 Equity Incentive Plan (the
“Plan”), as amended to the Vesting Date. By accepting the Notice, the
Participant: (i) represents that the Participant has read and is familiar with
the terms and conditions of the Notice, the Plan and this Agreement, (i) accepts
the Award subject to all of the terms and conditions of the Notice, the Plan and
this Agreement, (iii) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Notice, the Plan or this Agreement, and (iv) acknowledges receipt of a copy
of the Notice, the Plan and this Agreement.
 
    1.                 Definitions and Construction.
 
                                    1.1            Definitions. Unless otherwise
defined herein, capitalized terms shall have the meanings assigned to such terms
in the Notice or the Plan. Whenever used herein, the following terms shall have
their respective meanings set forth below:
 
    (a)             “Cause” shall mean, for purposes of this Agreement, any
termination of employment by the Company due to misconduct or unsatisfactory
performance for any of the following reasons: (i) commission of a crime against
the Company, its affiliates, customers or employees, whether prosecuted or not;
(ii) commission of any other crime or violation of law, statute or regulation
that creates an inability to perform job duties; (iii) failure or inability to
perform job duties due to intoxication by drugs or alcohol during working hours;
(iv) conflict of interest, not specifically waived in advance by the Company;
(v) unauthorized release of confidential information that belongs to the
Company, its affiliates, customers or employees; (vi) habitual neglect of
duties; (vii) unsatisfactory performance of job duties or insubordination
(including but not limited to refusal to comply with established policies or
procedures or failure to follow instructions of a supervisor); (viii) other
misconduct including, but not limited to: falsification of the Company’s
records, including timekeeping records and the employee’s application for
employment; nonadherence to the Company’s policies, unlawful discrimination or
harassment of another employee, customer or supplier; theft; unauthorized use or
possession of property belonging to the Company, a co-worker or customer;
possession of firearms, controlled substances or illegal drugs on the Company’s
premises or while performing the Company’s business; and any other conduct
interfering with work performance or constituting an unsafe, unethical or
unlawful practice.
 
    (b)             “Company” means Life Technologies Corporation and each
subsidiary or affiliate that is classified as a Participating Company under the
Plan’s terms. Notwithstanding the preceding, with respect to administrative
matters the term “Company” shall solely refer to Life Technologies Corporation.



 
2

--------------------------------------------------------------------------------

 
 
(c)              “Date of Grant” means the effective date shown in the Notice.
 
    (d)              “Disability” means, for purposes of this Agreement, a
condition of the Participant whereby he or she either: (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under a long term
disability income plan, if any, covering employees of the Company. Any
determination of Disability under this Agreement shall be made by the Company’s
Benefits Administration Committee.
 
    (e)              “Retirement” means, for purposes of this Agreement, that a
Participant satisfies the following criteria on his or her termination date: (i)
the Participant’s Service terminated for any reason other than Cause, (ii) as of
the date the Participant’s Service terminated, the Participant is credited with
at least ten (10) Years of Service, and (iii) as of the date the Participant’s
Service terminated, the Participant was age sixty (60) or older. For purposes of
this Agreement, a individual’s termination of Service will not qualify as
“Retirement” unless it also is treated as a “separation from service” as defined
in Section 409A of the Code.
 
    (f)              “Years of Service” means a Participant’s period of
continuous service with the Company since his or her date of hire or, if
applicable, most recent date of rehire. A Participant will receive credit for a
Year of Service if he or she is employed on the anniversary date of his or her
date of hire or, if applicable, most recent date of rehire. A Participant’s
Years of Service will include any period of Service for which credit was granted
for employment with a prior employer that merged with, or was acquired by, the
Company. Any period of service that is less than a full 365-day period shall be
disregarded for purposes of this Agreement. If a Participant’s Service with the
Company is terminated for any reason other than Cause and then the Participant
is rehired by the Company, the Participant will receive credit for periods of
Service occurring prior to his or her rehire date only to the extent he or she
is credited with past service credit for benefits purposes under the Company’s
standard policies as documented and reported in the Company’s human resources
information system.


                                    1.2           Construction. Captions and
titles contained herein are for convenience only and shall not affect the
meaning or interpretation of any provision of this Agreement. Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular. Use of the term “or” is not intended to
be exclusive, unless the context clearly requires otherwise.
 
2.                 Administration. All questions of interpretation concerning
this Agreement shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award. Any officer of the Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election. As a condition to receipt of the Award, all persons having an
interest in the Award agree and understand that (i) if any error occurs with
respect to the establishment, creation and/or administration of the Award, the
Award shall be interpreted in light of the Committee’s original intent as
determined in the sole discretion of the Committee or the appropriate officer of
the Company and (ii) the Committee and/or appropriate officer of the Company
shall have the authority to amend the Award, without the consent of the
Participant, to reflect the original intent of the Committee with respect to the
grant and terms of the Award.



 
3

--------------------------------------------------------------------------------

 



 
3.                 Settlement of the Award.

                                    3.1           No Additional Payment
Required. The Participant shall not be required to make any additional monetary
payment (other than applicable tax withholding, if any) upon settlement of the
Award. Payment of the aggregate purchase price of the shares of Stock for which
the Award is being settled shall be made in the form of past services rendered
by the Participant to the Company or for its benefit which the Committee, by
resolution, determines to have a value not less than the aggregate purchase
price of such shares of Stock.
 
3.2           Issuance of Shares of Stock. Subject to the provisions of Section
3.5 below, the Company shall issue to the Participant, on a date (the
“Settlement Date”) within thirty (30) days following the Vesting Date (as
defined in the Notice) a number of whole shares of Stock equal to the vested
Number of Restricted Stock Units (as defined in the Notice), rounded down to the
nearest whole number. Such shares of Stock shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 3.5. On the Settlement Date, the Company shall pay to the
Participant cash in lieu of any fractional share of Stock represented by a
fractional Restricted Stock Unit subject to this Award in an amount equal to the
Fair Market Value on the Vesting Date of such fractional share of Stock.
 
3.3           Tax Withholding. At the time the Award is granted, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award or the issuance of
shares of Stock in settlement thereof. The Company shall have no obligation to
deliver shares of Stock until the tax withholding obligations of the Company
have been satisfied by the Participant.
 
3.4           Certificate Registration. The certificate for the shares as to
which the Award is settled shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.
 
3.5           Restrictions on Grant of the Award and Issuance of Shares. The
grant of the Award and issuance of shares of Stock upon settlement of the Award
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. No shares of Stock may be
issued hereunder if the issuance of such shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. As a condition to the settlement of the
Award, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.

 
4

--------------------------------------------------------------------------------

 

 
3.6           Fractional Shares. The Company shall not be required to issue
fractional shares upon the settlement of the Award.
 
3.7           Leaves of Absence. If the Participant takes an approved leave of
absence from active Service with the Company, or takes a leave of absence to
which the Participant is legally entitled regardless of such approval, the
following provisions will apply:
 
    (a)              Vesting During Leave. The Award will not vest during a
leave of absence other than an approved employee medical, FMLA or military
leave. In the event that the Participant returns from an approved leave of
absence and performs services for the Company for a period of at least thirty
(30) days, then the Participant shall be treated as if the period of leave had
been a period of continuous service with the Company and the Award shall become
vested at the end of such thirty (30) days of Service.
 
    (b)              Effect of Termination During Leave. If the Participant’s
Service with the Company is terminated during an approved leave of absence, then
the Award will expire in accordance Section 5 below.
 
4.                 Nontransferability of the Award. Prior the Settlement Date,
neither this Award nor any Restricted Stock Unit subject to this Award shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except by will or by the laws of descent and
distribution.
 
5.                 Effect of Termination of Service.
 
5.1           Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Award, to the extent unvested on the date on
which the Participant’s Service terminated, shall be fully accelerated and the
shares of Stock subject to such fully vested Award shall be settled pursuant to
the provisions of this Agreement.
 
5.2           Death. If the Participant’s Service terminates because of the
death of the Participant, the Award, to the extent unvested on the date on which
the Participant’s Service terminated, shall be fully accelerated and shares of
Stock subject to such fully vested Award shall be settled pursuant to this
Agreement by the issuance of shares of Stock to the Participant’s legal
representative or other person who acquired the right to such shares of Stock by
reason of the Participant’s death.
 
5.3           Retirement Provisions. If the Participant’s Service terminates
because of the Participant’s Retirement, then this Award shall become 100%
vested and settled in accordance with Section 3 above as of the date of such
termination and the Participant shall receive such payment from the Company
within thirty (30) days following that date.





 
5

--------------------------------------------------------------------------------

 

Notwithstanding any provision of this Agreement or the Plan, for any Participant
to whom this Section 5.3 applies on the Date of Grant, or may apply prior to the
Vesting Date, if a “Change in Control,” occurs, then the Participant shall not
receive an accelerated payment under Section 3 unless such Change in Control is
determined by the Company to qualify as a change in control event under Section
409A(a)(2)(A)(v) of the Code. If such event does not so qualify, then (I) the
Participant shall be 100% vested in the Award, (II) the value of the Shares
shall be fixed as of the date the Change in Control, and (III) payment of such
amount shall be made to the Participant on the earliest of (i) the Vesting Date,
or (ii) the date the Participant “separates from service” as defined in Section
409A of the Code.
 
5.4           Other Termination of Service. If the Participant’s Service
terminates for any reason, except Disability, death, or Retirement, the Award,
to the extent unvested on the date on which the Participant’s Service
terminated, shall terminate and any unvested shares of Stock subject to the
Award shall be forfeited on the effective date of such termination of Service.


6.                 Return of Share Value. Notwithstanding any other provision of
this Agreement, if at any time during the provision of Participant’s Service to
Company or within six (6) months after voluntary or involuntary termination of
the Participant’s Service for any reason, the Participant, in the sole judgment
of the Company, other than as an employee or a consultant for the Company in the
execution of Participant’s employment duties or provision of consulting
services, as the case may be, engages in any of the “Prohibited Activities”
listed below, then, to the greatest extent permitted by applicable law: (i) to
the extent this Award has not yet become vested, it shall immediately be
cancelled; (ii) any Shares issued upon vesting of this Award during the time
period that is six (6) months prior to and six (6) months after the date of
termination of Service that have not yet been sold by Participant shall be
returned to the Company; and (iii) if the Participant has sold any Shares issued
upon vesting of the Award during the time period that is six (6) months prior to
and six (6) months after the date of termination of Service, the Participant
shall return to the Company, in the form of a cash payment, the value of such
Shares on their vesting date, without regard to any subsequent market price
decrease or increase, shall be paid by such individual to the Company.
 
6.1           “Prohibited Activities” for purposes of this Section 6, are
defined as follows:
 
    (a)           Directly or indirectly, through an affiliated or controlled
entity or person, on Participant’s own behalf or as a partner, consultant,
proprietor, principal, agent, creditor, security holder, trustee or otherwise in
any other capacity (except by ownership of one percent (1%) or less of the
outstanding stock of any publicly held corporation) engaging in the following:
owning, managing, operating, financing, controlling, investing, participating or
engaging in, lending Participant’s name or credit to, rendering services or
advice to, or devoting any material endeavor or effort to any business that
develops, manufactures, distributes, markets, sales or provides any products or
services which are competitive with or similar to the products or services
developed (including products or services under development or the subject of
planning for possible development), manufactured, distributed, marketed, sold or
otherwise provided by Company during Participant’s Service, including but not
limited to the “Competitor List” below;



 
6

--------------------------------------------------------------------------------

 

    (b)              Directly or indirectly soliciting or otherwise inducing any
employee to end his/her employment with Company;
 
    (c)              Disclosing or misusing any confidential, proprietary or
material information concerning the Company;
 
    (d)             Directly or indirectly soliciting Company customers
(including prospective customers) that Participant had contact with or access to
confidential or proprietary information about during Participant’s Service or
otherwise inducing such customers to reduce or terminate their business
relationship with Company; or
 
    (e)             Engaging in research and development efforts (including
customer assessment, observation and collaboration activities) such as testing,
design, development, and process analysis related to or similar to efforts
Participant engaged in or had access to confidential or proprietary information
about during Participant’s Service to Company.
 
6.2           For purposes of this Section 6, the “Competitor List” includes,
but is not limited to, the following entities: Qiagen, Agilent Technologies,
Inc., Allergan, Inc., C. R. Bard, Inc., Biogen Idec, Inc., Cephalon, Inc.,
DENTSPLY International, Inc., Forest Laboratories, Inc., Genzyme Corporation,
Hologic, Inc., Hospira, Inc., Quest Diagnostics, Inc., St. Jude Medical, Inc.,
Varian Medical Systems, Inc., Thermo Fisher Scientific, Inc., Becton, Dickinson
and Company, Beckman Coulter, Inc., General Electric Company, Takara Holdings,
Inc. (including Clontech Laboratories, and Takara Bio, Inc.), VWR International,
LLC, Active Motif, Sigma-Aldrich Corporation, Waters Corporation, Bio-Rad
Laboratories, Inc., Charles River Laboratories International, Inc., Millipore
Corporation, Illumina, Inc., PerkinElmer, Inc., Pacific Biosciences, Danaher
Corporation, Roche, Qiagen N.V., Helicos BioSciences, as well as any entity that
is a successor to, acquires a majority of the assets of, or merges in whole or
in part with any of the foregoing entities.
 
6.3           Participant acknowledges and agrees that (i) this Section 6 is
necessary for the proper protection of the Company’s legitimate business
interests, including protection of its trade secrets and confidential and
proprietary information, as well as its customer and strategic relationships and
good will, (ii) during the provision of Participant’s Service to Company,
Participant has and/or will be personally entrusted with and exposed to such
confidential and proprietary information and may also be exposed to Company’s
customer and strategic relationships, (iii) Participant’s services are special
and unique; (iv) Company has and will continue to be engaged in the highly
competitive life sciences and biotechnology industry and the trade secrets,
confidential and proprietary information, including its technologies, services
and other developments are likely to be of great value to competitors; (v)
Company operates in a world wide market and its business and customers are not
geographically distinct, therefore, it is appropriate that this provision
applies to Prohibited Activities anywhere in the world; (vi) Company will suffer
great loss and irreparable harm if Participant were to engage in the Prohibited
Activities; and (vii) the Prohibited Activities, including with respect to time,
geographic area, and scope of activity are limited and reasonable and do not
impose a greater restraint than is necessary to protect the goodwill and
business interests of Company and allow Participant an adequate number and
variety of employment alternatives, based on Participant’s varied skills and
abilities.







 
7

--------------------------------------------------------------------------------

 

 
6.4           In the event a court of competent jurisdiction determines that the
geographic area, duration, or scope of activity of any restriction under this
Section 6 are more extensive than is necessary to protect the legitimate
business interests of Company or otherwise unenforceable, the restrictions under
this Section 6 and its subparagraphs shall be reformed and modified to the
extent required to render them valid and enforceable. Notwithstanding Section
12.7 of this Agreement, this Section 6 may be in addition to and does not limit
the effect of other agreements or understandings between Participant and Company
with respects to matters addressed in it, including with respect to prohibitions
against solicitation and the protection of Company’s trade secrets and
confidential information.
 
7.                Change in Control. The Company and the Participant hereby
agree that Section 13 of the Plan shall apply in the event a Change in Control;
provided, however, if the surviving, continuing, successor, or purchasing
corporation or parent corporation thereof, as the case may be (the “Acquiring
Corporation”), assumes this Award in connection with a Change in Control, if the
Participant’s Service with the Company or the Acquiring Corporation, as
applicable, is terminated without Cause, then this Award shall become 100%
vested and settled in accordance with Section 3 above on the Participant’s
termination date.
 
8.                 Adjustments for Changes in Capital Structure. Subject to any
required action by the stockholders of the Company, in the event of any change
in the Stock effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and class of shares
subject to the Award, in order to prevent dilution or enlargement of the
Participant’s rights under the Award. For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” Any fractional share resulting
from an adjustment pursuant to this Section 8 shall be rounded down to the
nearest whole number. Such adjustments shall be determined by the Committee, and
its determination shall be final, binding and conclusive.
 
9.                 Rights as a Stockholder, Director, Employee or Consultant.
The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 7. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of the Company or a Participating Company or interfere
in any way with any right of the Participating Company Group to terminate the
Participant’s Service as a Director, an Employee or a Consultant, as the case
may be, at any time.





 
8

--------------------------------------------------------------------------------

 

10.              Legends.  The Company may at any time place legends referencing
any applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to this
Award in the possession of the Participant in order to carry out the provisions
of this Section.
 
11.              Applicable Law; Mandatory Forum; Consent to Personal
Jurisdiction.
 
11.1         Applicable Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware.
 
11.2         Mandatory Forum for Litigation. The parties irrevocably agree that
any and all controversies or disputes involving, relating to, or arising out of,
or under, this Agreement, including but not limited to its construction,
interpretation or enforcement, shall exclusively be litigated in the state
courts of the State of Delaware.
 
11.3         Consent to Personal Jurisdiction and Waiver. Participant
acknowledges that by entering into this Agreement and upon acceptance of any
Shares issued by the Company hereunder, Participant is entering into a contract
in the State of Delaware and is transacting business in the State of Delaware.
Participant irrevocably and unconditionally consents to the personal
jurisdiction of the state courts of Delaware with regard to any and all
controversies or disputes involving, relating to, or arising out of, or under,
this Agreement. Participant further irrevocably and unconditionally waives any
defense or objection of lack of personal jurisdiction over Participant by the
state courts of the State of Delaware.
 
12.               Miscellaneous Provisions.
 
12.1         Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
 
12.2         Binding Effect. Subject to the restrictions on transfer set forth
herein, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.
 
12.3         Termination or Amendment. The Committee may terminate or amend the
Plan or the Award at any time; provided, however, that except as provided in
Section 6 in connection with a Change in Control, no such termination or
amendment may adversely affect the Award without the consent of the Participant
unless such termination or amendment is necessary to comply with any applicable
law or government regulation. No amendment or addition to this Agreement shall
be effective unless in writing.
 
12.4         Vesting Acceleration. The Committee, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Award at any time, subject to the terms of the Plan. If so accelerated, such
Award will be considered as having vested as of the date specified by the
Committee and shall be settled through the issuance of shares on the applicable
Settlement Date.





 
9

--------------------------------------------------------------------------------

 

 
12.5         Section 409A. Notwithstanding anything in the Plan or this
Agreement to the contrary and to the extent the Award is subject to taxation in
the United States, if the vesting of the balance, or some lesser portion of the
balance, of the Restricted Stock Units is accelerated in connection with
Participant’s termination of Service (provided that such termination is a
“separation from service” within the meaning of Section 409A of the Code, as
determined by the Company) pursuant to Section 5 of this Agreement and if (x)
Participant is a “specified employee” within the meaning of Section 409A of the
Code at the time of such termination of Service and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A of the Code if paid to Participant on or within the six
(6) month period following Participant’s termination of Service, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination of Service. It is the intent of this Agreement to comply with the
requirements of Section 409A of the Code so that none of the Restricted Stock
Units provided under this Agreement or shares of Stock issuable thereunder will
be subject to the additional tax imposed under Section 409A of the Code, and any
ambiguities herein will be interpreted to so comply.
 
12.6         Notices. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, upon deposit in the United States Post Office, by
registered or certified mail, or with an overnight courier service with postage
and fees prepaid, addressed to the other party at the address shown below that
party’s signature or at such other address as such party may designate in
writing from time to time to the other party.
 
12.7         Integrated Agreement. The Notice and this Agreement constitute the
entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein or therein and supersedes any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Company with respect to such subject matter other
than those as set forth or provided for herein or therein. To the extent
contemplated herein or therein, the provisions of the Notice and the Agreement
shall survive any settlement of the Award and shall remain in full force and
effect.
 
12.8         Counterparts. The Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
12.9         Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to the Award or future awards granted
under the Plan by electronic means or request the Participant’s consent to
participate in the Plan by electronic means. By accepting this Award, the
Participant hereby consents and agrees to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
 
12.10       Severability. If any one or more of the provisions (or any part
thereof) of the Plan or this Agreement issued hereunder, shall be held to be
invalid, illegal or unenforceable in any respect, such provision shall be
modified so as to make it valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions (or any part thereof) of
the Plan or this Agreement shall not in any way be affected or impaired thereby.
The Company may, without the consent of any Participant, and in a manner
determined necessary solely in the discretion of the Company, amend the Plan and
this Agreement as the Company deems necessary to ensure the Plan and all Awards
remain valid, legal or enforceable in all respects.




BBN81H9X
04/19/2011 01:51 pm U.S. Eastern Standard Time
ACCEPTED









 
 


 

 
10

--------------------------------------------------------------------------------

 
